Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/17/2021 has been entered.
Claims 1-14 are pending and have been rejected below. Claims 1 and 8 are amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Step 1: 
Step 2A: Prong 1: The claims recite obtaining,  opportunities, each opportunity corresponding to a record structure in the database with a number of fields of metadata; analyzing, with, the metadata associated with different opportunities including comparing the metadata from more mature opportunities with metadata from less mature opportunities to identify patterns for the opportunities so as to reduce a number of opportunities that are compared against the less mature opportunities; determining, a common footprint, based on overlapping metadata, between opportunities at different maturity levels; identifying, and based on the patterns discovered by the analyzing engine, correlations for the opportunities that identify when data from a more mature opportunity is determined as relevant to a less mature opportunity; and notifying, with and based on the correlations, a user associated with the less mature opportunity of the relevant data from the more mature opportunity that was that was determined as relevant for the less mature opportunity by the analyzing engine so that the relevant data from the more mature opportunity is made available to the user to guide progress in the less mature opportunity (claim 1) and notifying, the user, who is associated with the less mature opportunity, of: the relevant data from the more mature opportunity that was determined as relevant for the less mature opportunity such that the relevant data from the more mature opportunity is made available to the user to guide progress in the less mature opportunity; and a relevant percentage indicating a relevance of the relevant data; and updating, with the correlations and the relevant data associated with the less mature opportunity to prevent constant database analysis (claim 8). The limitations falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are a customer relationship management (CRM) system, an obtaining engine of the CRM system, from a database, an analyzing engine of the CRM system, an identifying engine of the CRM system, a notifying engine of the CRM system to obtaining,  opportunities, each opportunity corresponding to a record structure in the database with a number of fields of metadata; analyzing, with, the metadata associated with different opportunities including comparing the metadata from more mature opportunities with metadata from less mature opportunities to identify patterns for the opportunities so as to reduce a number of opportunities that are compared against the less mature opportunities; determining, a common footprint, based on overlapping metadata, between opportunities at different maturity levels; identifying, and based on the patterns discovered by the analyzing engine, correlations for the opportunities that identify when data from a more mature opportunity is determined as relevant to a less mature opportunity; and notifying, with and based on the correlations, a user 
The additional elements of “obtaining, with an obtaining engine of the CRM system, from a database, opportunities, notifying, with a notifying engine of the CRM system and based on the correlations” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional elements are further merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of analyzing business opportunities (i.e. data analysis) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “obtaining, with an obtaining engine of the CRM system, from a database, opportunities, each opportunity corresponding to a record structure in the database with a number of fields of metadata, notifying, with a notifying engine of the CRM system and based on the correlations” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0023 and 32) does not provide any indication that the obtaining and notifying in a CRM system is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
 Claim 2 merely recites in which the metadata for each of the opportunities comprises a design specification, a platform specification, a fixpack specification, (OS) specification, a time line, a risk, a cost, a performance result, an integration middleware specification, members associated with the opportunities, an upgrade, a product, a staging, or combinations thereof. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 3 merely recite in which analyzing the metadata associated with the opportunities to identify the patterns for the opportunities comprises comparing metadata for an opportunity having a less mature maturity level with metadata for an opportunity having a more mature maturity level. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 4 merely recites in which the relevant data comprises information to aid the user in maximizing success for each of the opportunities. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 5 merely recites further comprising updating the database with the correlations and the relevant data associated with the opportunities. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 6 merely recites further comprising determining a maturity level for each of the opportunities. The limitation merely recites the processing of data 
Claim 7 and 9 merely recites further comprising applying a weight to the metadata associated with each of the opportunities to determine the relevant data that is used to notify the user. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 10 merely recites further comprising updating the database with the correlations and the relevant data associated with the less mature opportunity. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 11 merely recites wherein the relevant data indicates how the less mature opportunity may avoid potential issues that were encountered with the more mature opportunity. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 12 merely recites wherein the analyzing identifies a pattern based on overlap of metadata between the less mature and more mature opportunities. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 13 merely recites further comprising accepting input from a user to indicate a weight associated with a particular type of metadata. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 14 merely recites wherein a weighted type of metadata is metadata describing performance results. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
The dependent claims merely recite additional data that is used in processing of opportunity data in order to determine the manner in which the storing of the opportunities is performed. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
Claims 1-14 are determined to recite allowable subject matter over the prior art, however the claims remain rejected under 35 USC 101. 
The closest prior art of record was found to be the combination of Wagner (U.S. Pub. No. 20150170163) in view of Sabharwal (U.S. Pub. No. 20120323639) in further view of Jones (U.S. Pub. No. 20130080344).
As stated in the PTAB decision dated 3/26/2021, the combination fails to depict maturity of opportunities let alone a common footprint, based on 
Closest NPL was found to be “Least-Criteria Record Matching in Database Systems” which discloses the process for identifying records that match the criteria for deleting due to the record being a duplicate (page 585). However the NPL does not disclose the invention as claimed. 
Response to Arguments
The Examiner has withdrawn the rejection under 35 USC 103.
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the rejection under 35 USC 101, the Examiner asserts that the claims still do not show a tie between the CRM system and the improvement to the database by reducing the number of opportunities (data). The CRM system is recited at a high level to carry out the claimed steps, but clarity is still needed in the claims to concretely show how the technology itself is improved (i.e. how the load on the CRM system is reduced).  The claims are recited in a result oriented way and must identify how the functional result is achieved by limiting the claim scope to structures specified at some level of concreteness to the claimed invention. 
With respect to the comparison to the instant application to BASCOM, the claimed invention of BASCOM recited additional elements or limitation which in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        
9/13/2021